Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 7, 9, 11-13, 28-29, 31, 36-38, 40, 45-47, 49, 57, 61, 64 and 191-192 are pending.
Applicant’s election of Group II and the species of the TB006 antibody of SEQ ID Nos 449 and 496 (comprising SEQ ID Nos 31, 72, 113, 171, 222 and 249) and a patient having inflammation in the reply filed on 12/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3, 5, 7, 9, 11 and 191 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and claims 12-13, 28-29, 31, 37, 47, 49 and 192 for being directed to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.  Applicant incorrectly listed claims 37, 47, 49 in the claims which are encompassed by the elected species.  Applicant did not elect a patient having neutrophil activation or migration or any of the diseases recited in claims 47 and 49 as the single, specific subject.  As the Examiner stated in the restriction requirement mailed on 10/05/2022: 
	“A single specific patient population for administration of the elected antibody in the in vivo method. Applicant should elect with as much specificity as they want examined. For example, if Applicant elects a patient with “a viral infection” or “a coronavirus infection” then claims directed to particular viral infections will be withdrawn. As such, it is better to elect a SARS-CoV-2 coronavirus infection instead if Applicant wants that particular limitation to be searched.”

Claims 36, 38, 40, 45-46, 57, 61 and 64 and under consideration as they read on a method of administering the TB006 antibody to a subject with inflammation. 
6.	Applicant’s IDS documents filed on 08/23/2021 and 02/07/2021 have been considered. 
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 36, 38, 40, 45-46, 57, 61 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent 11,427,638 (PTO-892; Reference A). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent 11,427,638 teach the anti-GAL3 antibodies of reference/instant SEQ ID NOs 230 and 258 and SEQ ID NOs 265-266 (comprising reference/instant SEQ ID Nos 62, 90, 118, 146, 174 and 202) in view of EP 3466975 A1 (PTO-892; Reference N).
The claimed invention differs from the prior art in the recitation of administering the antibodies to treat patient with inflammation of claim 36; and detecting an improvement in the inflammation in the subject of claim 40.
EP 3466975 A1 teaches galectin-3 is upregulated during inflammation, cell proliferation and cell differentiation and is involved in the pathogenesis of inflammatory disease. The reference teaches administering anti-galectin 3 antibodies to patients with inflammatory disease to treat the inflammatory disease resulting in an improvement in the inflammation in the subject (In particular, page 2, paragraph [002], page 8 paragraph [0062] to page 11 paragraph [0092], claim 14, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent 11,427,638 which claims the anti-galectin 3 antibody of reference/instant SEQ ID NOs 230 and 258 and SEQ ID NOs 265-266 (comprising reference/instant SEQ ID Nos 62, 90, 118, 146, 174 and 202) with the teachings of administering anti-galectin 3 antibodies to patients with inflammatory disease of EP 3466975. It would have been obvious to have substituted the antibodies of EP 3466975 with the antibodies of U.S. Patent 11,427,638 to treat inflammatory disease.
The recitations of claims 38 and 45-46 are inherent in the reference method. 
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
9.	Claims 36, 38, 40, 45-46, 57, 61 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11, 13-15, 18-19, 23-26, 30, 34-36, 39-40, 44-47, 56-58, 61-62 and 66-68 of copending Application No. 17/834,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 11, 13-15, 18-19, 23-26, 30, 34-36, 39-40, 44-47, 56-58, 61-62 and 66-68 are directed to administering the same antibodies (instant and reference SEQ ID NOs 496/449) and compositions thereof to treat insulin sensitivity and enhancing glucose transporter translocation in a cell because both are inflammatory diseases associated with increased levels of galectin 3.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Claims 36, 38, 40, 45-46, 57, 61 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 285 and 288-313 of copending Application No. 17/812,159 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 285 and 288-313 are directed to the same methods of administering the same antibodies (instant SEQ ID NOs 496/449 and reference SEQ ID NOs 488/218 and 189) and compositions thereof to treat neurological disorders which encompass inflammatory diseases as evidenced by the recitation of inflammatory diseases such as Alzheimer’s disease and Parkinson’s disease.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 36, 38, 40, 45-46, 57, 61 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-83 of copending Application No. 17/777,573 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-83 are directed to the same methods of administering the same antibodies (instant SEQ ID NOs 496/449 and reference SEQ ID NOs 324/286) and compositions thereof to treat the inflammatory diseases of diabetes mellitus, inflammatory bowel disease, colitis, crohn’s disease and non-alcoholic fatty liver disease.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.         Claims 36, 38, 40, 45-46, 57, 61 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is in possession of: a method of decreasing or inhibiting inflammation comprising administering an effective amount of an antibody which binds to galectin-3 (Gal3) with all 6 CDRs specified of TB001, TB006 (which comprise the 6 CDRs of SEQ ID NOs 31, 72, 113, 171, 222 and 249 of SEQ ID Nos 449 and 496), 12G5.D7, 13A12.2E5, 14H10.2C9, 15F10.2D6, 19B5.2E6, 20D11.2C6, 20H5.A3, 23H9.2E4, 2D10.2B2, 3B11.2G2, 7D8.2D8, mIMT001, 4A11.2B5, 4A11.H1L1, 4A11.H4L2, 4G2.2G6, 6B3.2D3, 6H6.2D6, 9H2.2H10, 13G4.2F8, 13H12.2F8, 15G7.2A7, 19D9.2E5, 23B10.2B12, 24D12.2H9, F846C.1B2, F846C.1F5, F846C.1H12, F846C.1H5, F846C.2H3, F846TC.14A2, F846TC.14E4, F846TC.16B5, F846TC.7F10, F847C.10B9, F847C.11B1, F847C.12F12, F847C.26F5, F847C.4B10, F849C.8D10, F849C.8H3, 846.2B11, 846.4D5, 846T.1H2, 847.14H4, 846.2D4, 846.2F11, 846T.1OB1, 846T.2E3, 846T.4C9, 846T.4E11, 846T.4F5, 846T.8D1, 847.10C9, 847.11D6, 847.15D12, 847.15F9, 847.15H11, 847.20H7, 847.21B11, 847.27B9, 847.28D1, 847.2B8, 847.3B3, 849.1D2, 849.2D7, 849.2F12, 849.4B2, 849.4F12, 849.4F2, 849.5C2, 849.8D12 of Figure 14. 
Applicant is not in possession of: a method of decreasing or inhibiting inflammation comprising administering an effective amount of an antibody which binds to galectin-3 (Gal3) that comprise less than all of the 6 CDRS of TB001, TB006 (which comprise the 6 CDRs of SEQ ID NOs 31, 72, 113, 171, 222 and 249 of SEQ ID Nos 449 and 496), 12G5.D7, 13A12.2E5, 14H10.2C9, 15F10.2D6, 19B5.2E6, 20D11.2C6, 20H5.A3, 23H9.2E4, 2D10.2B2, 3B11.2G2, 7D8.2D8, mIMT001, 4A11.2B5, 4A11.H1L1, 4A11.H4L2, 4G2.2G6, 6B3.2D3, 6H6.2D6, 9H2.2H10, 13G4.2F8, 13H12.2F8, 15G7.2A7, 19D9.2E5, 23B10.2B12, 24D12.2H9, F846C.1B2, F846C.1F5, F846C.1H12, F846C.1H5, F846C.2H3, F846TC.14A2, F846TC.14E4, F846TC.16B5, F846TC.7F10, F847C.10B9, F847C.11B1, F847C.12F12, F847C.26F5, F847C.4B10, F849C.8D10, F849C.8H3, 846.2B11, 846.4D5, 846T.1H2, 847.14H4, 846.2D4, 846.2F11, 846T.1OB1, 846T.2E3, 846T.4C9, 846T.4E11, 846T.4F5, 846T.8D1, 847.10C9, 847.11D6, 847.15D12, 847.15F9, 847.15H11, 847.20H7, 847.21B11, 847.27B9, 847.28D1, 847.2B8, 847.3B3, 849.1D2, 849.2D7, 849.2F12, 849.4B2, 849.4F12, 849.4F2, 849.5C2, 849.8D12 of Figure 14 of claims 36, 38, 40, 45-46, 57, 61 and 64.
The claims encompass antibodies with variants of the recited amino acid sequences. The claims recite variable region sequences containing amino acids not found in the TB001, TB006 (which comprise the 6 CDRs of SEQ ID NOs 31, 72, 113, 171, 222 and 249 of SEQ ID Nos 449 and 496), 12G5.D7, 13A12.2E5, 14H10.2C9, 15F10.2D6, 19B5.2E6, 20D11.2C6, 20H5.A3, 23H9.2E4, 2D10.2B2, 3B11.2G2, 7D8.2D8, mIMT001, 4A11.2B5, 4A11.H1L1, 4A11.H4L2, 4G2.2G6, 6B3.2D3, 6H6.2D6, 9H2.2H10, 13G4.2F8, 13H12.2F8, 15G7.2A7, 19D9.2E5, 23B10.2B12, 24D12.2H9, F846C.1B2, F846C.1F5, F846C.1H12, F846C.1H5, F846C.2H3, F846TC.14A2, F846TC.14E4, F846TC.16B5, F846TC.7F10, F847C.10B9, F847C.11B1, F847C.12F12, F847C.26F5, F847C.4B10, F849C.8D10, F849C.8H3, 846.2B11, 846.4D5, 846T.1H2, 847.14H4, 846.2D4, 846.2F11, 846T.1OB1, 846T.2E3, 846T.4C9, 846T.4E11, 846T.4F5, 846T.8D1, 847.10C9, 847.11D6, 847.15D12, 847.15F9, 847.15H11, 847.20H7, 847.21B11, 847.27B9, 847.28D1, 847.2B8, 847.3B3, 849.1D2, 849.2D7, 849.2F12, 849.4B2, 849.4F12, 849.4F2, 849.5C2 and 849.8D12 antibodies that was actually produced in the specification which actually binds Gal3. The skilled artisan cannot envision all the antibody and method possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
The specification must set forth the structural features that allow one of ordinary skill in the art to identify and produce the recited antibodies. In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the antibodies do, rather than what they are.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  The art of Mariuzza et al. (IDS filed on 02/07/2022) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six "complementarity-determining regions" (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody's antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant "framework" regions (In particular, whole document).  As such, one of skill in the art would not know which of the recited antibody variants would have the claimed function of binding to Gal3 because it is the 6 CDRs together which determine the antibody's antigen-binding specificity.
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. MacCallum, et al. (IDS filed on 08/23/2021) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al.
(IDS filed on 02/07/2022) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page
3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in the specification wherein the antibodies would still function. Thus, the skilled artisan cannot envision the detailed structure of the encompassed invention and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
As evidenced by the art of Goel et al. (IDS filed on 02/07/2022), Khan et al. (IDS filed on 02/07/2022) and Poosarla et al. (IDS filed on 02/07/2022), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is unpredictable which antibodies with which structures would exhibit the recited functions. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding Gal3 such that a skilled artisan would have known what antibody structures possess the claimed functions.
The specification does not disclose a correlation between the antibody structure and the function of binding Gal3 such that a skilled artisan would have known what antibody variants possess the claimed function. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 U.S.P.Q.2d 1410 (BPAI 2007)), at page 16. In this instant case, Applicants have not provided the requisite identifying structural features of the antibodies encompassed. "Without a correlation between structure and function, the claim does little more than define the claimed invention by function" supra, at page 17. 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly\ characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 36, 38, 40 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3466975 A1 (PTO-892; Reference N). 
EP 3466975 A1 teaches galectin-3 is upregulated during inflammation, cell proliferation and cell differentiation and is involved in the pathogenesis of inflammatory disease. The reference teaches administering anti-galectin 3 antibodies to patients with inflammatory disease to treat the inflammatory disease resulting in an improvement in the inflammation in the subject (In particular, page 2, paragraph [002], page 8 paragraph [0062] to page 11 paragraph [0092], claim 14, whole document).
The recitations of claims 38 and 45-46 are inherent in the reference method. 
The reference teachings anticipate the claimed invention.
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 36, 38, 40, 45-46, 57, 61 and 64 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent 11,427,638 (PTO-892; Reference A) in view of EP 3466975 A1 (PTO-892; Reference N). 
The applied reference has common inventorship with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent 11,427,638 teach the anti-GAL3 antibodies of reference/instant SEQ ID NOs 230 and 258 and SEQ ID NOs 265-266 (comprising reference/instant SEQ ID Nos 62, 90, 118, 146, 174 and 202).
The claimed invention differs from the prior art in the recitation of administering the antibodies to treat patient with inflammation of claim 36; and detecting an improvement in the inflammation in the subject of claim 40.
EP 3466975 A1 teaches galectin-3 is upregulated during inflammation, cell proliferation and cell differentiation and is involved in the pathogenesis of inflammatory disease. The reference teaches administering anti-galectin 3 antibodies to patients with inflammatory disease to treat the inflammatory disease resulting in an improvement in the inflammation in the subject (In particular, page 2, paragraph [002], page 8 paragraph [0062] to page 11 paragraph [0092], claim 14, whole document).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of U.S. Patent 11,427,638 which claims the anti-galectin 3 antibody of reference/instant SEQ ID NOs 230 and 258 and SEQ ID NOs 265-266 (comprising reference/instant SEQ ID Nos 62, 90, 118, 146, 174 and 202) with the teachings of administering anti-galectin 3 antibodies to patients with inflammatory disease of EP 3466975. It would have been obvious to have substituted the antibodies of EP 3466975 with the antibodies of U.S. Patent 11,427,638 to treat inflammatory disease.
The recitations of claims 38 and 45-46 are inherent in the reference method. 
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
18.	No claim is allowed.
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644